DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	The applicant’s amendment filed 03/22/2021 has been entered. Claims 1, 2, and 7 have been amended, claims 3-5 have been cancelled, and no claims have been added. Accordingly, claims 1-2 and 6-7 are pending and are under examination.
	The applicant’s amendments to claim 1 and 7, and cancellation of claim 5, obviate the previous § 112(b) rejections, which are hereby withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jambu et al. (US 20040050134 A1; of record) in view of Bornschlegl et al. (US 6264771 B1; of record).
Regarding claims 1 and 7:
Jambu teaches a method of forming structures made of aluminum alloys [0001] to be made into aerospace parts such as wing shell surfaces, covering and tank elements, or airplane fuselage surfaces with structure reinforcing elements such as stringers and ribs [0002], which meets the claimed “aircraft skin panel component”.
Regarding step (a), Jambu teaches that the component 1 to be formed may be a two-dimensional (i.e. flat) metal plate [0024].
With regard to the limitation of “a plate perimetrical dimension that is substantially identical to the predetermined final component perimetrical dimension”, Jambu teaches that the forming process is such that the holding device can be produced with 
	Thus, because Jambu’s process does not require removal of additional material, it is understood that the starting outer perimetrical dimensions and the final perimetrical dimensions are such that there is little to no excess of material; therefore, the starting plate and the final aircraft component would have the same perimetrical dimensions. This can further be seen in Figs. 1-3, wherein the only deformation that occurs is in the curvature of the plate; the outer dimensions (such as length and width, which define the perimeter) remain the same.
With regard to the limitation of the “having a substantially constant thickness which is at least substantially equal to the predetermined final component thickness dimension of the integrally stiffened curved aircraft skin panel component”, Jambu teaches using a two-dimensional metal plate made of a hard-rolled naturally hard material [0024]; the form factor of a metal plate is typically such that the plate has a substantially constant thickness. Hard-rolling a metal in routine manufacturing processes generally result in substantially constant thicknesses. Further, it can be seen in Figs. 1-3 that the plate has a uniform thickness.	Therefore, because the thickness of the plate is constant throughout the thickness of the plate (which meets claim 4), and because the thickness remains the same during creep age 
Regarding step (b), the metal plate is inserted into a holding device 2 [0025-0026]. The holding device 2 has a shape or contour 2a which corresponds to the desired final shape of the formed component, and can have, for example, a spherical or double curvature shape (para. [0027] and Figs. 1-3), which meets the claimed “curved” limitation.
Regarding step (c), Jambu teaches that after subjecting the component to forming (col. 4, line 46 – col. 5, line 36), the component is then heat-treated [0027-0033] wherein the heat treatment is performed at a temperature above what is required for the creep forming and relaxation of tensions of the alloy [0032]. The forming is performed in a closed housing such as an autoclave [0028].
Regarding step (d) although Jambu teaches using stiffening elements (i.e. integral features) mounted on the metal plate, Jambu is silent regarding performing a machining step to form an integral feature after creep age forming.

Bornschlegl teaches a method of creep age forming a component (Abstract), and machining step-thickenings 4 having an increased wall thickness (which meets the claimed “integrally stiffened” limitation of claim 1) along the periphery of the blank, via a conventional free-cutting method (col. 2, lines 53-61). 
Machining away excess material while leaving material such as the step-thickenings 4 would allow for a lighter component (which is important in spacecraft – col. 4, line 55; also see col. 1, lines 60-65) while maintaining the necessary strength in the areas which are reinforced by the greater wall thickness.


It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the machining step of Bornschlegl with the Jambu’s process of creep age forming, as doing so would allow for producing a weight-saving, precisely contoured material in a simple and cost-effective manner (Bornschlegl col. 2, lines 60-65).
Regarding claim 2:
	Jambu and Bornschlegl teach the process as applied to claim 1 above.
Jambu discusses the heat treatment conditions (time, temperature, heating/cooling rates) and minimum temperature required for the creep forming and to relax tensions of the alloy 
	
=

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jambu et al. (US 20040050134 A1; of record) in view of Bornschlegl et al. (US 6264771 B1; of record), as applied to claim 1 above, and further in view of Pacchione et al. (US 20140087143 A1; of record).
Regarding claim 6:
Jambu and Bornschlegl teach the process as applied to claim 1 above.
Although Jambu and Bornschlegl teach using a vacuum (para. [0014], [0028], [0031-0032] of Jambu; col. 3, lines 1-10 of Bornschlegl), Jambu and Bornschlegl are silent regarding placing the flat plate within a vacuum forming bag.
Pacchione teaches performing creep forming by means of a vacuum bag [0047].
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to use the vacuum bag method of Pacchione in the creep age forming process of Jambu in view of Bornschlegl, as doing so would make it possible to configure the arrangement or stack precisely to the mould and keep it in the desired deformed shape during the heating, until the arrangement or the stack has been deformed permanently by creep [0047].
Response to Arguments
Applicant's arguments filed 03/22/2021 have been fully considered but they are not persuasive.
The applicant’s arguments that “Jambu teaches that the therein disclosed process actually avoids the ‘loss of material as a result of additional machining’ ” (see second paragraph on page 7 of arguments) are respectfully not found persuasive. Specifically, Jambu states “the loss of material as a result of additional machining should be as low as possible” [0010]. The rationale for minimizing machining is to avoid “unnecessary expenditures and a connected time consumption” [0005]. The fact that a "combination would not be made by businessmen for economic reasons" does not mean that a person of ordinary skill in the art would not make the combination because of some technological incompatibility. In re Farrenkopf, 713 F.2d 714, 718, 219 USPQ 1, 4 (Fed. Cir. 1983) (MPEP 2145 VII). In the instant case, Jambu’s reasons for minimizing machining are purely economic rather than technological.
In response to applicant's argument that “the purpose of the machining before peen forming is performed achieves a lighter weight component, not a stiffened component” (see last paragraph on page 7 of arguments), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). It is noted that the “stiffened” limitation is met by the primary reference, Jambu. As discussed in the rejection above, it would have been obvious to combine the machining step of Bornschlegl with the Jambu’s process of creep age forming, as doing so would allow for producing a weight-saving, precisely contoured material in a simple and cost-effective manner (Bornschlegl col. 2, lines 60-65). The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983) (MPEP 2144 II).
The applicant’s argument that “it would be impossible to machine the component after peen forming because the deformed surface would be removed during the machining phase and as part of a curved surface (Fig. 4, col. 2, lines 53-61).
The applicant’s argument that Bornschegl thereby discloses the necessity of first producing the component by peen forming an already post-machined blank, and thereafter subjecting the component to thermal hardening (see last paragraph on page 7 of arguments) is respectfully not found persuasive. As discussed in the rejection above, the office action explains why performing the order of steps in the claimed manner would have been obvious:
To reiterate the position taken in the rejection above, although in Bornschlegl’s process the machining step is performed before forming, this is due to the component blank being subjected to a shot peening process after the machining (col. 2, lines 62-66). One of ordinary skill in the art would recognize that reducing the component blank thickness beforehand would allow for the shot peen forming process to occur with a greater effectiveness, as a smaller wall thickness would deform to a greater degree from the same shot peening balls impacts. Because Jambu’s process does not include shot peening, one of ordinary skill in the art would reasonably recognize that the machining/material removal step of Bornschlegl, which is notably a routine post-production and finishing process in the art, can advantageously be performed after Jambu’s creep age forming step instead of before the creep age forming step. Performing such a step in this manner would result in obtaining the integrally stiffened curved aircraft skin panel component with a reduced thickness as compared to the predetermined final thickness dimension of the integrally stiffened curved aircraft skin panel component.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731